EXHIBIT AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made and entered into as of the 11th day of December, 2008, by and between Blyth, Inc., a Delaware corporation (together with its successors and assigns permitted under this Agreement, the “Company”), and Robert B. Goergen (the “Executive”). W I T N E S S E T H: WHEREAS, the Company and the Executive entered into an Employment Agreement as of August 1, 2000, as amended by Amendments 1 through 5 (such Employment Agreement and Amendments thereto, the “Prior Agreement”); WHEREAS, the Company desires to continue to employ the Executive and to enter into an agreement embodying the terms of such employment (this “Agreement”), and the Executive desires to enter into this Agreement and to accept such employment, subject to the terms and provisions of this Agreement; NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which is mutually acknowledged, the Company and the Executive (individually a “Party” and together the “Parties”) agree as follows: 1.DEFINITIONS. (a)“Affiliate” of a person or other entity shall mean a person or other entity that, directly or indirectly, controls, is controlled by, or is under common control with, the person, or other entity, specified. (b)“Base Salary” shall mean an annualized salary of not less than (a) $600,000 during the Initial Term (or, in the case of a termination of employment of the Executive due to his death or Disability, during the Scheduled Initial Term) and (b) thereafter, one-half of the annualized Base Salary as in effect on the last day of the Initial Term, in each case as adjusted as contemplated by the second sentence of Section 4(a) below.For purposes of clarification, the term “Base Salary” shall not include the supplemental salary described in Section 4(b) below. (c)“Board” shall mean the Board of Directors of the Company. (d)“Cause” shall mean: (i)the Executive is convicted of a felony involving moral turpitude; or (ii)the Executive is guilty of willful gross neglect or willful gross misconduct in carrying out his duties under this Agreement, resulting, in either case, in material economic harm to the Company, unless the Executive believed in good faith that such act or nonact was in the best interests of the Company. (e) “Constructive Termination Without Cause” shall mean termination by the Executive of his employment at his initiative following the occurrence of any of the following events without his consent: (i)a reduction in (A) the Executive’s then current Base Salary, (B) the supplemental salary to which he is entitled under Section 4(b) (other than as contemplated on July 31, 2010), or (C) his target bonus opportunity as a percentage of Base Salary; (ii)the termination or material reduction of any perquisite described in Sections 7 or 8 or any other employee benefit or perquisite enjoyed by him (other than, in the case of such other employee benefits or perquisites, as part of an across-the-board reduction of such other employee benefits or perquisites applicable to all executive officers of the Company); (iii)the failure to elect or reelect the Executive to any of the positions described in
